Title: To James Madison from James Callaway, 12 March 1790
From: Callaway, James
To: Madison, James


Sir,
Amherst County 12th. Mar: 1790
As there is like to be business for some Person (in Our Destrict) under the fœderal Governmt. I am induced to solicet your Interest in my favr. if there should be a call for a man to Collect the excise or duties, in my County, or District, or to fill any Post of Profett. As you are not acquainted with me you may know by application to some of my County men. If security shoud. be Required I beleive I can give as good as is Necessary. I am yr. mo. Obt.
James Callaway
